DETAILED ACTION
This is the first office action regarding application number 16/068040, filed on July 03, 2018, which is a 371 of PCT/JP2016/000042, filed on January 06, 2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, and Species B-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
Applicant’s election without traverse of Claim 9 in the reply filed on June 30, 2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [24] recites " however, 1a is not shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
Specification
The abstract of the disclosure is objected to because the original Abstract is 207 words and contain two paragraphs.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following in claim 9:
The claimed “original sheet” is interpreted as a metal foil with electrode paste as described in paragraph [24] of instant specification “The metal foil 4 is, for example, a copper foil or an aluminum foil. The electrode paste contains an active material, a binder, and a solvent, etc. Examples of the active material include a positive electrode active material and a negative electrode active material. The positive electrode active material contains, for example, a composite oxide, metal lithium, and sulfur, etc. The negative electrode active material includes, for example, various carbons, an alkali metal such as lithium and sodium, a metal compound, a metal oxide of SiOx, and a boron-added carbon. As the binder, a resin such as fluorine-containing resin, thermoplastic resin, and imide resin is used.”
 The claimed “original sheet supply portion” is interpreted as a servomotor with shaft and support stand as described in paragraph [25] of instant specification “The original sheet supply portion 10 includes a feed-side servomotor 11 that is a feeding side, an original sheet feed shaft 12 connected to the feed-side servomotor 11, and an original sheet support stand (not shown).” 
The claimed “separating member” is interpreted as a roller as described in paragraph [29] of the instant specification “The separating member 40 may be any member as long as the member vertically separates the original sheets Is and It from each other before a melting material that is melted by the laser beam L at the irradiation point P becomes solidified, thereby preventing rejoining. In later-described examples, a roller or a sliding plate is used. As a matter of course, the separating member 40 is not limited to the roller and the sliding plate as long as the separating member 40 performs the above operation.”
The claimed “sheet take-up portion” is interpreted as a shaft and servomotor as described in paragraph [0035]  of the instant specification “The original sheet take-up portion 60 is installed subsequent to the reception- side rollers 50a to 50n, and the divided original sheets Is and It are taken up on a take-up shaft 62. A take-up servomotor 61 is connected to the take-up shaft 62 and rotates in synchronization with the feeding servomotor 11.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “laser emission device” is interpreted as any laser oscillator with a laser beam.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al., JP 200714993 (hereafter Akio)  and further in view of Hiroko et al., JP 201118637 (hereafter Hiroko), Chen et al., US9694445 (hereafter Chen), and Hoxit, US 4746075 (hereafter Hoxit).
Akio teaches a method and apparatus to cut an electrode body with laser wherein the electrode body has an active material layer. Akio teaches,
“An original sheet dividing apparatus for cutting a running original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction,” (Page 2, paragraph 3 of the attached machine translation teaches “Patent Document 1 discloses a technique that employs a laser processing technique for manufacturing a lithium ion battery. In this technique, a raw material of an electrode body including a metal foil and an active material layer formed on the surface of the metal foil is cut using a laser.”  Fig. 1 teaches the laser beam is longitudinal.)

    PNG
    media_image1.png
    651
    720
    media_image1.png
    Greyscale

Fig. 1 of Akio
“a laser emission device disposed above the fed original sheet and configured to apply the laser beam to the original sheet to divide the original sheet;” (The limitation recites intended use of laser device. Akio teaches laser oscillator 12, and movable laser head 26 that applies laser beam to sheet 100 and cuts the sheet. ) 
“a separating member disposed at a downstream side of an irradiation point of the laser beam so as to be in contact with a lower surface or an upper surface of at least one divided original sheet” (Please see claim interpretation above for this claim limitation. Fig. 1 teaches pass rolls 50 and 48 downstream of the laser irradiation point where both 50 and 48 are in contact with the lower surface of the divided sheets.)
“the original sheet dividing apparatus comprising: an original sheet supply portion configured to continuously feed the original sheet;” (Please see claim interpretation above for this claim limitation. Fig. 1 teaches a feeding device 30 comprising roll set portion 32 on a support stand. The feeding device feeds the sheet at a predetermined speed as taught in page 3, paragraph 7. However, Akio does not specifically mention servomotor as a feeding device.
Chen teaches a sheet laser cutting machine. Chen teaches in column 3, lines 60-68 “The discharging component 12 includes a discharging roller, which first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the feeding device in Akio to include servomotor as taught in Chen. One of ordinary skill in the art would have been motivated to do so to improve yield as taught in column 4, lines 28-31 of Chen.)
“and configured to raise or press down the divided original sheet thereby to make a moving direction of the one divided original sheet different from a moving direction of another divided original sheet;” (Akio teaches pass rolls 50 and 48 to separate the divided sheets and press the sheets down. However, Akio does not teach moving the divided sheets in different directions. Hiroko teaches a technique to cut electrode raw fabric with a laser beam. Hiroko teaches in Fig. 5 and Page 6, paragraph 9 that after cutting, one part of the divided electrode fabric 10 is moved in one direction and held by winding roll 64a and the other 

    PNG
    media_image2.png
    449
    663
    media_image2.png
    Greyscale

Fig. 5 of Hiroko
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the rolling of cut sheets by winding rollers 36, 34 as taught by Akio to place the winding rollers in the displacement as taught by Hiroko. One of ordinary skill in the art would have been motivated to do so in order to reduce fallen powder from the sheet as taught by Hiroko in page 7, paragraph 3.)
“and an original sheet take-up portion disposed at a downstream side of the separating member and configured to take up the divided original sheets.” (Please see claim interpretation above for this claim limitation. Akio teaches “raw material of the electrode body 100 is cut into two parts by the irradiated laser L, and then taken up by the take-up units 34 and 36” in page 4, paragraph 2. Akio further teaches “A drive source (not shown) is connected to each of the winding units 34 and 36. The work feeding device 30 feeds the original fabric of the electrode body 100 set in the original fabric setting portion 32 at a predetermined speed v by rotationally driving the winding portions 34 and 36.” However, Akio does not explicitly teach that the drive source is servomotor.
Hoxit teaches a method and apparatus for precision winding of coils on bobbins. This is an analogous art because Hoxit is solving a similar problem of precision winding of wires. Hoxit teaches an apparatus with servomotor with shaft 27 coupled to the shaft 15 of winder 13 in Fig. 5.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive sources of take-up rolls of Akio to the servomotor and shaft as taught in Hoxit. One of ordinary skill in the art would have been motivated to do so in order to “put the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10981249 (hereafter ‘249). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is met by claims 1-3 of '249.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/017420(hereafter ‘420) in view of Akio and Chen. Claim 1 of ‘420 teaches laser emission device, separating member, and sheet take-up portion. ‘420 does not explicitly teach sheet supply portion. Akio teaches a feeding device in Fig. 1 and Chen teaches a servomotor in column 3, lines 60-68.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feeding device with servomotor as taught in Akio in view of Chen to the tab forming apparatus as taught in ‘420. One of ordinary skill in the art would have been motivated to do so to improve yield as taught in column 4, lines 28-31 of Chen.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2013191411
JP 09295297
JP 2011005522
JP 2014226702
US 9038272
KR 20150062839
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761